Citation Nr: 0902747	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
November 2008 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDING OF FACT

The veteran's bilateral hearing loss is not attributable to 
his military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005 and December 2007, 
the agency of original jurisdiction (AOJ) provided notice to 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection for hearing loss; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in December 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice was provided after the initial denial of 
the claim, and provided concurrently with the December 2007 
Supplemental Statement of the Case (SSOC), because service 
connection is denied, any question as to the appropriate 
initial disability rating or effective date is moot.  

Furthermore, in a December 2007 Statement in Support of Claim 
that was submitted several weeks after the Dingess notice 
letter was mailed, the veteran indicated that he had no 
additional evidence to submit or for VA to obtain.  He then 
waived the 60 day response period so that his appeal could 
proceed directly to the Board.  As such, the late notice did 
not affect the essential fairness of the adjudication and a 
remand for corrective notice could serve no useful purpose.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for hearing loss, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, sensorineural hearing loss) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In the present case, there is medical evidence of a current 
hearing loss disability.  In a VA audiological evaluation 
conducted in July 2006, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
40
LEFT
20
20
20
30
40

Based upon the bilateral auditory threshold of 40 decibels at 
4000 Hertz, the veteran's hearing impairment is considered to 
be a disability for VA compensation purposes.  38 C.F.R. 
§ 3.385.  Thus, the first element for service connection is 
met.

Service treatment records are silent as to any complaints of 
hearing loss during service.  Instead, the veteran's hearing 
was evaluated as within normal limits on each of the three 
in-service audiological examinations of record.  See Service 
treatment records, September 1966, February 1968, & June 
1968.  Therefore, the Board finds that there is no medical 
evidence of an in-service incurrence of hearing loss upon 
which service connection could be granted.  

The Board acknowledges that the symptoms of hearing loss are 
capable of lay observation, and that the veteran testifies 
that he first noted minimal changes to his hearing perception 
during service.  See Board hearing transcript, November 2008.  
However, the veteran did not report any hearing problems upon 
discharge, and there is no evidence that the veteran sought 
treatment for hearing loss prior to filing the present claim 
for service connection benefits.  The Board finds the absence 
of complaint of hearing loss for several decades after 
military service to be more probative evidence against an in-
service incurrence of the disease or injury.  See Maxon v. 
Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  

Assuming arguendo, that there was an in-service incurrence of 
hearing loss, the Board turns to a discussion of the medical 
evidence regarding a possible causal relationship between the 
veteran's current hearing impairment and his military 
service.  

In September 2005, the veteran's private physician conducted 
a screening audiogram and determined that the veteran 
exhibited sensorineural hearing loss of the left ear only.  
He then summarily opined that the left ear hearing loss 
resulted directly from service-related noise exposure, 
without providing a rationale for this opinion or any 
discussion of the veteran's acknowledged post-service 
occupational and recreational noise exposure.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The weight of a medical opinion is diminished where 
that opinion is based on an examination of limited scope or 
where the basis for the opinion is not stated.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 
Vet. App. 229, 232 (1993).

A subsequent VA hearing examination conducted in July 2006 
diagnosed the veteran's hearing acuity as ranging from normal 
to mild bilateral sensorineural loss.  However, as the 
service treatment records reflect hearing within normal 
limits upon discharge, and the veteran reported occupational 
noise exposure for 25 to 30 years post-service as a toolmaker 
along with occasional recreational noise exposure since 
service, the examiner found it unlikely that the veteran's 
current hearing loss was caused by or a result of his 
military service.  Based upon the rationale provided and the 
thoroughness of the July 2006 VA examination, the Board finds 
this to be the more probative medical nexus evidence.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


